           Case 2:19-cv-00104-JNP-EJF Document 2 Filed 02/15/19 Page 1 of 5




Tracy H. Fowler (1106)
tfowler@swlaw.com
Ben. T. Welch (13397)
bwelch@swlaw.com
SNELL & WILMER L.L.P.
15 West South Temple, Suite 1200
Salt Lake City, Utah 84101
Telephone: (801) 257-1900
Facsimile: (801) 257-1800

Attorneys for Defendant MTI Baths

                         IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF UTAH – CENTRAL DIVISION


AG-WIP 333 Main Street Owner, LLC,                 Case No:

                     Plaintiff,                    NOTICE OF REMOVAL OF ACTION
                                                   TO UNITED STATES DISTRICT
MTI BATHS and DOES 1 THROUGH 50,                   COURT

                     Defendants.                   *JURY DEMANDED*


          Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446(b)(3), Defendant MTI Baths (“MTI”)

hereby removes this action from the Third Judicial District Court, Salt Lake County, State of

Utah, where it is now pending, to the United States District Court for the District of Utah. This

Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1332. In support of this

removal, MTI states as follows:




4831-5785-6135
           Case 2:19-cv-00104-JNP-EJF Document 2 Filed 02/15/19 Page 2 of 5




                                           JURISDICTION

          1.     Under 28 U.S.C. §1441(a), a defendant in a civil action has a statutory right to

remove a case from state court to the federal district court where that case could have originally

been filed.

          2.     Federal district courts have original jurisdiction over civil actions where the

matter in controversy exceeds $75,000, exclusive of interests and costs, and is between “citizens

of different states.” 28 U.S.C. §1332(a).

          3.     Removal is proper in this case because the amount in controversy exceeds the

jurisdictional amount and there is complete diversity of citizenship.

                                  AMOUNT IN CONTROVERSY

          4.     The complaint alleges damages to qualify for “Tier 3” status under the Utah R.

Civ. P. 26(c)(3), which indicates that the amount of damages being claimed by Plaintiff is

$300,000 or more. See Utah R. Civ. P. 8(a) and 26(c)(3). Further, Plaintiff alleges repair costs

“which is estimated to exceed $166,000.” Compl. at ¶ 13, attached as Exhibit 1.

          5.     Wherefore the amount in controversy, exclusive of interest and costs, exceeds the

$75,000 jurisdictional threshold.

                                CITIZENSHIP OF THE PARTIES

          6.     Plaintiff is a citizen of Utah. See Compl. at ¶¶ 1, 7.

          7.     Plaintiffs allege that MTI is “a corporation with its principal place of business in

Salt Lake City, Utah.” Id. at ¶ 2. This statement is incorrect. MTI’s principal place of business is

in Georgia. See Dec. of Randy Maner at ¶¶ 3-5, attached as Exhibit 2. Under 28 U.S.C. §

                                                    2
4831-5785-6135
           Case 2:19-cv-00104-JNP-EJF Document 2 Filed 02/15/19 Page 3 of 5




1332(c)(1), a corporation is deemed a citizen in two places: (1) the state where it is incorporated,

and (2) the state where it has its “principal place of business”).

          8.     Based on these allegations, there is complete diversity of citizenship.

                                     REMOVAL IS PROPER

          9.     The criteria for removal have been met. The amount in controversy exceeds the

jurisdictional amount, and there is complete diversity of citizenship.

          10.    This Notice of Removal is timely because it was filed within thirty days after

service of the complaint. See 28 U.S.C. 1446(b). Further, this Notice is timely in that it is filed

within one year after commencement of the action. See 28 USC §1446(c).

          11.    Pursuant to statute, written notice of removal will be served on all other parties.

MTI will also file a Notice of Removal in the Third Judicial District Court of Salt Lake County,

State of Utah, a copy of which is attached as Exhibit 3. See 28 USC §1446(d).

          12.    MTI has attached as exhibits to this Notice of Removal a copy of all process,

orders, papers, and pleadings served upon it in the Third Judicial District Court of Salt Lake

County, State of Utah, and incorporate the same by reference. These include:

                    a. Complaint, attached as Exhibit 1.

          13.    MTI reserves the right to amend or supplement this Notice of Removal.

          14.    Notwithstanding this removal, MTI reserves the right to challenge whether Utah

courts may exercise personal jurisdiction MTI as well as all other defenses.




                                                   3
4831-5785-6135
           Case 2:19-cv-00104-JNP-EJF Document 2 Filed 02/15/19 Page 4 of 5




          WHEREFORE, this case is and should be removed to the United States District Court for

the District of Utah, Central Division. The Third Judicial District Court of Salt Lake County,

State of Utah, shall accordingly proceed no further in this action.

          DATED this 15th day of February, 2019.


                                                      SNELL & WILMER L.L.P.


                                                      /s/ Tracy H. Fowler
                                                      Tracy H. Fowler
                                                      Ben T. Welch
                                                      Attorneys for MTI Baths




                                                 4
4831-5785-6135
           Case 2:19-cv-00104-JNP-EJF Document 2 Filed 02/15/19 Page 5 of 5




                                  CERTIFICATE OF SERVICE

          The undersigned certifies that on this February 15, 2019, a true and correct copy of the

foregoing was filed with the Clerk of the Court using the CM/ECF system, which will

automatically send email notification of such filing to all counsel who have entered an

appearance in this action. Additionally, Plaintiff was served through its attorney of record at the

following email address:

          James J. Orland
          ORLAND LAW GROUP
          1334 Parkview Ave., Suite 100
          Manhattan Beach, CA 90266
          jim@orlandlawgroup.com


                                                  /s/ Tracy H. Fowler




                                                 5
4831-5785-6135
